DETAILED ACTION

	Claims 21 – 42, which are currently pending, are fully considered below.
	Claims 1 – 20 were previously cancelled.
	No claims are added.
	Claims 21, 22, 24, 28, 29, 31, 36, 37, 39 are amended.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited art fails to disclose the newly amended limitation of “determin[ing] a relative importance of the identified key phrases by measuring a frequency of occurrence of the identified key phrases,” remarks, page 1.
Examiner disagrees. In paragraph [0214], Au discloses the frequency and related importance of phrases. 
Accordingly, this Office Action is made Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 21 – 42 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lawrence Au (U.S. Patent Publication 20120166180).

With respect to claims 21, 28 and 36, Au teaches:
conduct an analysis, using natural language processing, of raw text from a user, the analysis to: identify at least one main concept (see paragraphs [0330], [0367] and [0370], where a concept is identified); and
identify at least one named entity (see paragraph [0364], where an entity may be identified); 
identify key phrases contained in the text (see paragraph [0238], where phrases are identified);
determine a relative importance of the identified key phases by measuring a frequency of occurrence of the identified key phrases (see paragraph [0214], for the frequency of phrases);
identify an opinion based on the analysis (see paragraph [0207] and Fig. 118, where concepts, or themes, may be suggested or recommended to a user);
wherein one or more of the at least one main concept, the at least one named entity or the opinion are provided to the user (see paragraph [0207] and Fig. 118, where concepts, or themes, may be suggested or recommended to a user).

With respect to claims 22, 29, and 37, Au teaches:
wherein at least one key phrase includes a noun (see paragraph [0367], where a noun is identified).

With respect to claims 23, 30, and 38, Au teaches:
wherein the analysis is to ignore non-essential words contained in the text (see paragraph [0289], where a filter may be used to ignore non-essential words).

With respect to claims 24, 31, and 39, Au teaches:
wherein the at least one main concept is identified based on the determined relative importance (see paragraph [0243], where concept is identified).

With respect to claims 25, 32, and 40, Au teaches:
wherein the instructions, when executed, cause the computing apparatus to provide one or more links to further information relating to the text (see paragraph [0382], where links are generated).

With respect to claims 26, 33, and 41, Au teaches:
wherein the computing apparatus comprises a trained machine learning model (see paragraph [0288], where a model may be used).

With respect to claims 27, 34, and 42, Au teaches:
wherein the trained machine learning model is a neural network (see paragraphs [0276] and [0277], for neural networks).

With respect to claim 35, Au teaches:
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167
February 9, 2022